Citation Nr: 0212677	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-10 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 RO decision which, in pertinent 
part, denied service connection for PTSD.   Additional issues 
adjudicated by the RO's August 1998 decision were withdrawn 
by the veteran in May 2000.  The Board also notes that in 
January 2002, the RO denied the veteran's claim for pension 
benefits for the reason that his income exceeded the maximum 
annual limit set by law, and to date he has not appealed that 
determination.


FINDING OF FACT

The veteran does not currently have a diagnosis of PTSD.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statement of the case, the RO has notified the veteran of the 
evidence necessary to substantiate his claim for service 
connection for PTSD.  Pertinent medical records have been 
obtained, and the veteran has been provided with two VA 
examinations for PTSD.  The Board finds that the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), and 
the related companion VA regulation, have been satisfied as 
to this issue.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).

This regulation was revised in June 1999, effective from 
March 1997, with the veteran having filed this particular 
claim in January 1998.  The revised version provides that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2001).

The veteran served on active duty in the Army from 1970 to 
1971, including service in Vietnam.  His military 
occupational specialty was lineman, and there is no 
indication of combat service.  He claims service connection 
for PTSD based on alleged service stressors.

As noted above, one of the mandatory elements for service 
connection for PTSD is an acceptable diagnosis of the 
condition under the criteria of DSM-IV. See Cohen v. Brown, 
10 Vet. App. 128 (1997).  A review of the medical records in 
evidence fails to reveal a diagnosis of PTSD.  The most 
probative evidence of the existence or absence of PTSD is the 
most recent May 2000 VA compensation examination for PTSD.  
That examination specifically stated that the veteran 
definitely does not have any diagnostic criteria for a 
diagnosis of PTSD.  An addendum to this examination report, 
conducted after a Social Field Survey was performed in July 
2000, diagnosed the veteran with psychological factors 
affecting his physical condition.  The Board finds this 
examination to be the most persuasive medical evidence of 
record because it included a thorough review of historical 
records and current findings.  A July 1998 VA examination for 
PTSD, based upon a review of the veteran's history and 
records, concluded that the veteran's psychiatric condition 
appears to be in reaction to his worsening physical condition 
and to his unemployment status.  The VA examiner also 
concluded that the veteran does not fulfill the diagnostic 
criteria for PTSD.  

Based on the weight of the credible medical evidence, the 
Board finds that the veteran does not have an acceptable 
medical diagnosis of PTSD.  Without such a current diagnosis, 
service connection for PTSD may not be granted.  38 C.F.R. § 
3.304(f); Degmetich v. Brown, 104 F.3d 1328 (1997).

Even if the veteran had an acceptable diagnosis of PTSD, 
since he is not shown to have participated in combat, service 
connection for PTSD would also require credible supporting 
evidence of a service stressor.  38 C.F.R. § 3.304(f).  The 
veteran has provided no independent evidence of a service 
stressor, nor has he provided detailed information which the 
VA could use to help him verify a stressor through the 
service department.  In any event, regardless of the stressor 
question, service connection for PTSD is precluded because of 
the absence of an acceptable medical diagnosis.

The preponderance of the evidence is against the claim for 
service connection for PTSD. Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

